Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lacy D. Hocutt appeals the district court’s order dismissing his 42 U.S.C. *232§ 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hocutt v. Doyle, No. 5:14-cv-00583-BO (E.D.N.C. filed Nov. 4, 2014, entered Nov. 5, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.